
	

113 HR 2963 IH: Dollars to the Classroom Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2963
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide dollars to the classroom.
	
	
		1.Short titleThis Act may be cited as the
			 Dollars to the Classroom
			 Act.
		2.Limitation on use
			 by States of Federal funds provided for elementary and secondary
			 educationNotwithstanding any
			 other provision of law, not less than 95 percent of any Federal funds made
			 available to a State or State educational agency by the Secretary of Education
			 for a purpose relating to elementary or secondary education shall be
			 used—
			(1)for academic and
			 classroom (or classroom-related) purposes; or
			(2)at the elementary
			 school or secondary school level.
			
